*104OPINION ON REHEARING.
CARVER, J.
The facts of this case are fully stated in the original opinion handed down by Judge Porter. Counsel for defendant does not dispute the facts as found by the court, but earnestly contends that the decision reads out of the workmen’s compensation law the words “for support” and the words “at the time of the death”. He admits that plaintiffs were dependent, on their deceased son for assistance in paying for the 126-acre tract on which was owing at the time of the trial $1650.00 besides interest, much of Which was due, but he draws a distinction between such a dependency and a dependency “for support”, insisting it is only the latter kind of dependency that entitles plaintiffs to recover. He also insists that such a dependency must exist at the time of the death, and argues that such is not the case here.
He virtually admits that the decision is within the doctrine of previous cases decided by this court, (the Davenport and Hand cases cited in the opinion) but earnestly argues that those decisions are unsound’because of the same reasons urged against the decision herein, namely: That in them no effect was given to the words “for support” and the words “at .the time of the injury and death”, which words are found in the statute. He also intimates, if he does not clearly claim, that the decisions of the Supreme Court in Gregory vs. Standard Oil Company, 151 La. 227, 91 South. 717, Hamilton vs. Texas Company, 151 La. 692, 92 South. 301, and Heinzelman vs. Board of Commissioners, 149 La. 215, 88 South. 798, are open to the same criticism.
Of course, we are bound by the decisions of the Supreme Court, and would feel obliged to follow them whether we . agreed with them or not.
Of course, too, we should have due regard to the doctrine of stare decisis, and should not overturn the jurisprudence established by our predecessors unless we were clearly convinced that they had erroneously construed the statutes.
We have carefully examined all those decisions in the light of counsel’s criticism of them and our conclusion is that they correctly interpret the law. We also think that the present ease falls within the principles announced in those cases.
There may be cases in which a clear distinction might be drawn between the parents’ need “for support” and their, needs for meeting obligations incurred in speculative enterprises; but we think the facts in this case present no such situation. The father being 58 years old and failing, the mother 47 and sickly, there being two girls, one wholly and one partially dependent on their parents for support, there being’ debt on the property amounting to over $1700.00, a considerable part of which was due, there being other debts amounting to $150.00, besides taxes, and this after paying in on debts $300.00 received one third each from the son, a nephew and a son-in-law, there being no money on hand to meet those obligations, and the revenues from both properties not exceeding the current needs of the family, the productive powers of the parents being on the decline and those of the son on the increase, the son an industrious and trustworthy boy having promised assistance on the new purchase and having actually made contributions not only for that special purpose but also of items of money, clothes, books, etc., coming strictly under the head of support, we think the affairs of the father had been *105so merged that they must he treated as a whole and ■ that no clear distinction can be drawn between his needs for meeting the balance due on the land purchase and his needs for the support of himself and family, notwithstanding the admission to the contrary made by himself and wife and his daughter.
Certainly the $300.00 above mentioned, obtained from the son, nephew and son-in-law to pay on the new purchase had to be diverted and used to pay on other debts, leaving some of those as well as all of that on the land purchase unpaid.
The situation at the time of the death being as above outlined, we think there was dependency “for support at the time of the injury or death” and that the case falls strictly within the terms of the statute. It is much stronger, we think, than the Hand case, No. 1534 on the docket of this court.
Eor these reasons it is decreed that the judgment of the court heretofore rendered be, and the same is hereby reinstated, and made the judgment of this court.